DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an Aqueous solution for controlling oxidative stress and enhanced visual recognition during a surgery, comprising Methylene Blue and a haemostatic agent, classified in A61K 38/095.
II. Claims 12-19, drawn to a method for using an aqueous solution according to Claim 1 for controlling oxidative stress and enhanced visual recognition during a surgery, comprising:
a. introducing said aqueous solution into a site of surgery to float the tissues in said site of surgery;
b. viewing and locating a part of said site under said aqueous solution for excision; and
c. excision of said part under said aqueous solution, classified in A61K31/5415.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of group I comprising methylene blue (MB) and a haemostatic agent (intravenous infusion to treat medical conditions), can be used in a materially different process than for controlling oxidative stress and enhanced visual recognition during surgery as recited in the claims of Group II.
As disclosed by Shanmugam1, MB can be used as adjunct to conventional vasoconstrictor therapy (i.e., haemostatic therapy) during vasoplegic syndrome, a recognized complication following cardiac surgery using cardiopulmonary bypass (CBP), see abstract.   More specifically, Shanmugam discloses “Methylene blue was initially used in desperate situations during the operative and post-operative period. Several groups have now shown that intravenous MB is effective in the treatment of norepinephrine-refractory vasoplegia after CPB, with no relevant side effects,”, see page 708, col 1, Section 12. Effects. 
Further, vasopressin (arginine salt) can be used as an IV rescue medication in patients suffering refractory vasodilatory shock, see abstract of Agarwal et al. 2
As both MB and vasopressin would be indicated as an IV systemic treatment for patients, these known intravenous uses of the drugs is a materially different process from the claimed administration to a site of surgery to enhance visual recognition during surgery as claimed, as per claim 12.  Further, see Figure 1 of the specification and page 7 of the specification noting how MB provides contrast in the background of the distended peritoneum and retroperitoneum during contact scanning with a laparoscope. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 https://academic.oup.com/ejcts/article/28/5/705/502264
        
        Ganesh Shanmugam European Journal of Cardio-Thoracic Surgery, Volume 28, Issue 5, November 2005, Pages 705–710, https://doi.org/10.1016/j.ejcts.2005.07.011 Published: 01 November 2005
        2 https://link.springer.com/content/pdf/10.1007/s12098-011-0557-z.pdf
        
        Agarwal et al. Indian J Pediatr (April 2012) 79(4):488–493